THOMPSON, J.
This appeal presents the sole question: Was Merton W. Cress, plaintiffs deceased husband, a soldier of the Philippine insurrection within the meaning of paragraph 2 of section 427.3 of the Codes of 1946 and 1950! That he served in the United States Army from January 11, 1902, until his honorable discharge on January 10, 1905, and that plaintiff, as his unmarried widow, is entitled to the exemption under section 427.4 if he would have been so entitled if living are matters not in dispute. In effect, only legal issues are presented. We must determine the meaning of paragraph 2 of section 427.3, the material parts of which are set out herewith:
“427.3 * * * The following exemptions from taxation shall be allowed:
«* * #
“2. The property, not to exceed eighteen hundred dollars in taxable value, and poll tax of any honorably discharged soldier, sailor, marine or nurse of the war with Spain, Tyler Rangers, Colorado volunteers in the war of the rebellion, 1861 to 1865, Indian wars, Chinese relief expedition or the Philippine insurrection.”
Merton W. Cress enlisted in the United States Army at Sioux City, Iowa, on January 11, 1902. He served in the United States until August 16, 1902, when with his unit he left San Francisco for the Philippine Islands, arriving on September 16, 1902. .He remained there until September 15, 1903, returning to San Francisco on October 11, 1903. The remainder of his service *976was in the United States. He died some time before the commencement of this action.
At the time of his enlistment there ivas an insurrection against the government and authority of the United States in the Philippine Islands. On July 4, 1902, the then president of the United States issued an Amnesty Proclamation, shown in the record as Exhibit 6, the material part of which is this: “Whereas the insurrection against the authority and sovereignty of the United States is now at an end and peace has been established in all parts of the archipelago, except in the country inhabited by the Moro tribes, to which this proclamation does not apply.”
Veterans’ Regulation No. 10, found in section 1114, Military Laws of the United States, as promulgated in Executive Order No. 6098, March 31, 1933, pleaded by plaintiff and admitted in defendant’s answer, says: “The beginning and termination dates of the wars shall be: * * * the Philippine Insurrection, August 13, 1898, and July 4, 1902, but as to .engagements in the Moro Province, the ending date shall be July 15, 1903.”
It will be noted that Merton W. Cress enlisted and served in the United States Army, but not in the Philippines, for some months before the proclamation declaring the end of the insurrection in all parts of the islands except the Moro province. He did not serve in the Philippines until after July 4, 1902, which the proclamation and the executive order above referred to fix as the end of the insurrection except for the Moro country. He did serve in the Philippines for nearly ten months before the termination of the trouble, and its official ending, in that part of the archipelago inhabited by the Moro tribes.
I. The defendant-tax commission in its brief and argument states its position thus: To qualify as a soldier of the Philippine insurrection it must be shown that the soldier served as a member of the armed forces within the islands during the time of the insurrection; service within the dates of the insurrection but outside of the area of the Philippines will not qualify a veteran or his widow for exemption; service within the area of the islands but outside the dates of the insurrection will not so qualify them; there is no evidence that Merton W. Cress ever served in the Moro province. The plaintiff contends that the *977fact Cress was a soldier in tbe United States Army during tbe time, or any part of tbe time, of tbe insurrection, even tbougb not actually in tbe Philippines before its termination, is in itself sufficient to qualify bim, and bis widow, under section 427.4, for tbe benefits of tbe exemption provided by paragraph 2 of section 427.3 above-quoted.
In plain language, tbe question to be resolved is, How close to the fighting must Cress have been to be entitled to tbe exemption? It will not be disputed that honorably discharged soldiers of tbe Mexican War, tbe Civil War, tbe Spanish-Ameriean War, or tbe First or Second World Wars qualify for exemption benefits, solely upon proof they were in tbe United States military service during tbe times of tbe conflicts. Many of these veterans did not leave tbe continental United States, yet their status as soldiers of those wars within tbe meaning of section 427.3 has never been challenged. But tbe defendant-tax commission thinks there is a distinction between those wars and tbe Philippine insurrection, and that tbe soldier qualifies only if be comes within the limitations as to time and location set forth in their contentions above. Direct authority on either side is entirely lacking. We know that taxation is tbe rule and exemption tbe exception, and the taxpayer claiming an exemption is held to strict proof that be comes within tbe statute. Lamb v. Kroeger, 233 Iowa 730, 733, 8 N.W.2d 405; Readlyn Hospital v. Hoth, 223 Iowa 341, 272 N.W. 90. Tbe problem is, therefore, to determine whether section 427.3 gives plaintiff a right to exemption when considered in tbe light of the strict construction rule above set forth.
We think a fair construction of the statute as applied to the facts in this case shows plaintiff’s claim to be well founded. We do not determine whether the Philippine insurrection is in the same category as the Mexican, Civil, Spanish-American, and First and Second World Wars so far as that the right to exemption is good to anyone in the service during the time of their duration without regard to where he served. It may be noted in passing that the statute seems to create two classes of exemptions, or perhaps it should be said two categories, which form the basis for exemptions: One, service in a certain con*978flict; and two, service in a certain unit. Tiras, in section 427.3 we find listed tbe war witb Spain, tbe Indian wars, and tbe Philippine insurrection, where tbe determining factor is ' tbe war itself. Also listed are tbe Chinese relief expedition, Tyler Rangers, and tbe Colorado volunteers in tbe war of tbe rebellion. Here the definitive basis is service in a particular unit or group of units. In tbe latter case, of course only service in tbe particular organization or expedition would qualify; but when tbe test is service in a particular war, or insurrection, or perhaps police action, can we say tbe soldier is not qualified unless be has actually been in combat, or at least in tbe particular country, or province, where and at tbe time tbe fighting was in progress ! What, then, of tbe soldier in tbe service of supply who may be hundreds, or even thousands of miles away, but engaged in creating or forwarding munitions to tbe combatants! "What of tbe soldier who enlists knowing that be may be sent to tbe. front at any time, apprehending tbe dangers of battle for weeks, or months, but who, through fortuitous circumstances does not find himself eventually called upon to take part in actual battle! Of course we must interpret tbe statute according to its language, but in so doing we should illuminate our thinking by tbe light of reason.
However, we do not find it necessary to decide whether any soldier who was in tbe United States Army during tbe duration of tbe insurrection, even though remaining in tbe United States, thereby qualified for tbe exemption under our statute. Tbe fact is that Cress was in tbe Philippines before tbe insurrection there was entirely terminated. How extensive tbe fighting was in tbe Moro province, what if any part be bad in it, tbe record does not show. But even if we were to adopt tbe theory of tbe defendant, that be must have been in the islands during tbe time of tbe insurrection, we would be unable to deny bis widow exemption. We are not disposed to say that a soldier who was in the very country where an insurrection was in progress, even though be may not have been in the exact province, or county, or district, of the actual combat, was not a soldier of that insurrection. Perhaps be was in the service of supply; perhaps be was in tbe tactical or strategic reserve; certainly *979be was subject to close and immediate call. It may also be worthy of observation that the trouble in the Moro province was of sufficient gravity the president felt the insurrection was not ended there, and there was no law other than that of superior force to prevent the unregenerate. Moros from carrying the war into other parts of the Philippines if their military strength permitted. Wars have a tendency to spread. We hold that, under the circumstances shown here, Merton W. Cress was a soldier of the Philippine insurrection, and entitled to tax exemption as such. We do not decide exactly how close to the actual combat a soldier must be so that it can be said he was a soldier of that particular conflict; only that, here, he was close enough during the time when at least a part of the insurrection was still in progress.
II. The exact point upon which our decision turns, as set out above, although within the pleadings and the evidence and so properly raised in the trial court, is not stressed, if indeed it is argued at all, by the plaintiff in the briefs. Her counsel contends that the fact Cress was in the Army, even though still in the United States, while the insurrection was existing, is sufficient, and makes little if any reference to the survival of at least a part of it after he arrived in the Philippines. But, while in a civil case such as this we are limited to a consideration of the errors assigned by the appellant if we are to reverse, if the record shows a sound basis for the holding of the trial court even though the ground therefor is not argued by the appellee, we should affirm. We have affirmed eases in which no argument was filed by the appellee, or in which it was stricken. Davis v. Huber Manufacturing Co., 119 Iowa 56, 59, 60, 93 N.W. 78; Covert v. Town of Lovilia, 167 Iowa 163, 168, 169, 149 N.W. 67.
III. It is urged that we should give much weight to an. opinion of the attorney general of Iowa, dated July 6, 1942, which quotes the official United States statutes and regulations fixing the dates of the Philippine Insurrection as “August 13, 1898 to July 4,1902, but as to engagements in the Moro Province the ending date shall be July 15, 1903”; and holds that “the discharge from the military forces should show service within the dates heretofore set forth and also some participation in * * * *980the Philippine Insurrection.” We have recognized that administrative interpretations of statutes are entitled to much weight. State ex rel. McElhinney v. All-Iowa Agricultural Assn., 242 Iowa 860, 48 N.W.2d 281, and cases cited. But the rule has no application here, first, because we think it sufficiently appears the soldier did serve within the meaning of the statute and of the opinion; and second, because another opinion of the attorney general, dated April 12, 1933, held that a soldier was entitled to the benefit of the exemption as a veteran of the Philippine insurrection even though he never reached that country. This contradictory “administrative interpretation”, if such, was in force for almost as long as the opinion of 1942, and removes any weight from defendant’s argument at this point. — Affirmed.
All Justices concur except LarsoN, J., who takes no part.